COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
 IGNACIO EDUARDO OMAR RIOS,                       §
                                                                  No. 08-09-00240-CR
                   Appellant,                     §
                                                                     Appeal from the
 v.                                               §
                                                                   409th District Court
 THE STATE OF TEXAS,                              §
                                                                of El Paso County, Texas
                   Appellee.                      §
                                                                   (TC# 20090D00110)
                                                  §

                                  MEMORANDUM OPINION

       Pending before the Court is Appellant’s written motion to dismiss his appeal pursuant to TEX.

R. APP . P. 42.2(a). Both Appellant and his attorney signed the motion, and the motion was filed

prior to our decision in the case. See TEX . R. APP . P. 42.2(a). Further, Appellant filed a duplicate

copy of the motion with this Court and that copy has been forwarded to the trial court clerk. See id.

Because Appellant has established compliance with the requirements of Rule 42.2(a), we grant

Appellant’s motion and dismiss the appeal.



                                               GUADALUPE RIVERA, Justice

May 19, 2010

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)